IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT

                      _________________________

                             No. 95-40100
                          (Summary Calendar)
                      _________________________


UNITED STATES OF AMERICA,

                                                  Plaintiff/Appellee,

                               versus

VIRGIL SMITH ROBINSON, III,

                                                  Defendant/Appellant.

       __________________________________________________

            Appeal from United States District Court
               for the Southern District of Texas
                          (G-94-CR-1-1)
       __________________________________________________

                        (October 13, 1995)
Before JOLLY, JONES, and STEWART, Circuit Judges.

PER CURIAM:*


     Virgil Smith Robinson, III appeals the sentence imposed by the

district court because he claims the court used unreliable evidence

to determine the amount of marijuana for which he was accountable

under the sentencing guidelines calculations.       For the following

reasons, we affirm.




     Local Rule 47.5 provides: "The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the Court has determined that this opinion
should not be published.
                                 FACTS

     Counts One and Three of the indictment charged appellant

Virgil Robinson, III), Jimmy Rebman, William Salway, Dianne Rebman,

Teresa   Jones,   Bradley   McCoy,       and   Eden   Churchill   Chin    with

conspiracy to possess and possession of marijuana.           Counts Two and

Four charged Robinson, Rebman, Salway and Chin with conspiracy to

import and importation of marijuana.            The dates alleged for the

conspiracies are from about August 1993 through December 22, 1993.

Chin, who was known as "Church," was the ringleader.                     After

Robinson pled guilty to the two conspiracies and the possession

counts, the court dismissed Count Four, which alleged importation,

as to him. Robinson did not have a plea agreement.

     As the factual basis for Robinson's plea, the Assistant U.S.

Attorney stated that Robinson, Rebman, Salway, and Chin agreed to

import a large quantity of marijuana into the United States from

Jamaica.   In accordance therewith, on November 30, 1993, Robinson,

Rebman and Salway sailed the vessel GOOD TIMES from Seabrook,

Texas, to Jamaica.    They returned to Texas on December 19, 1993,

with their vessel loaded with 477 kilograms (c. 1051 pounds) of

marijuana.   The GOOD TIMES met a 22-foot Wellcraft boat on the

intercoastal waterway in the Sergeant, Texas, area, at which time

all of the defendants except Chin loaded the marijuana onto the

Wellcraft.    After these six defendants were arrested, Rebman

cooperated with Customs by making a controlled delivery of the




                                     2
marijuana to Chin in New York.          Robinson agreed that these factual

representations were true.

      The Presentence Report calculated that Robinson's relevant

conduct involved a total of 2651 pounds of marijuana.                This was

based on 400 to 600 (calculated as 400) pounds which Rebman and

Robinson brought from Jamaica to Freeport, Texas, aboard the SALUS,

on   some   date    after   September       1,   1990.   This   marijuana   was

transferred to a smaller boat and then to a Dodge motor home.               The

motor home was driven to Chin's residence in Huntington, New York,

where it was unloaded.           Rebman and Robinson were paid about

$150,000 for this marijuana.

      After the SALUS was sunk accidentally, Chin bought the vessel

HAPPY HOURS.       Rebman, Robinson, and two others sailed this vessel

to Jamaica, where it was loaded with 600 pounds of marijuana.               They

transported this marijuana to Chin's residence as they did in the

September 1990 operation.

      In April 1991, Rebman and Robinson again sailed the HAPPY

HOURS from Texas to Jamaica, where they loaded it with 600 pounds

of marijuana.       They brought this load to Lacombe, Louisiana and

transferred it to a mobile home.            This vehicle then was driven to

Chin's New York residence, where the marijuana was unloaded and

stored.

      On April 29, 1991, after an FBI search in New Orleans,

officials seized the HAPPY HOURS and found about three pounds of

marijuana on board.         Some of Chin's subordinates were prosecuted

and convicted in related cases, which interrupted Chin's, Rebman's

and Robinson's smuggling activities until about November 1, 1993.

                                        3
On that date, a confidential informant informed Customs Agents that

Rebman had offered to pay her $20,000 to sail with him, Robinson,

and Salway to Jamaica aboard the GOOD TIMES.              The object was to

pick up the marijuana which was involved in the instant case.

     Robinson objected to the Presentence Report's inclusion of the

1600 pounds of marijuana smuggled during the three earlier trips to

Jamaica as relevant conduct.         He argued, inter alia, that the

information regarding these three trips was "unreliable hearsay

from an unidentified cooperating coconspirator.”                 The probation

officer   maintained     that   there     were      sufficient    indicia    of

reliability to support this information.             He stated that it was

obtained from two individuals who had been arrested, and that it

"was corroborated and led to the conviction[s] of Charles Scott and

his son David Charles Scott on charges of money laundering drug

proceeds and conspiracy to distribute marijuana."

     The defendants had a lengthy evidentiary hearing on their

motions to suppress evidence.            At the hearing, Customs Agent

Timothy Unger testified that he learned of Robinson's and Rebman's

previous trips to Jamaica by accessing reports of Customs agents in

Florida by computer. The reports stated that in April and November

1992, Charles Scott had provided information that Robinson and

others had been involved in smuggling marijuana from Jamaica.

Unger testified that the reports "indicated that [Scott] was a

reliable source because he had been cooperating with DEA and

Customs involving      some   property   in   New    Mexico."      Unger    also

testified that he overheard Rebman tell the confidential informant



                                     4
in Texas of some of his previous trips to Jamaica to get marijuana.



      Based on 2651 pounds (1205 kilograms (KG)) of marijuana (being

at least 1000 KG), the Presentence Report calculated Robinson's

base offense level at 32 under § 2D1.1(c)(6) of the Sentencing

Guidelines.     If only the 1051 pounds (477 KG) involved in the

principal offense had been counted, under § 2D1.1(c)(8)of the

Sentencing Guidelines, Robinson's base offense level would have

been 28 because it was at least 400 KG but less than 700 KG.

Robinson    received   a    three-level   reduction     for   acceptance   of

responsibility.      With a total offense level of 29 and a criminal

history category of III, his guideline imprisonment sentencing

range was from 108 to 135 months.         The district court adopted the

factual findings and the guideline applications stated in the

Presentence Report.        The district court imposed three concurrent

prison terms of 120 months, plus five years of supervised release.

      At Robinson's sentencing hearing, his counsel again objected

to   the   court's   consideration   of   his   prior   trips   to   Jamaica.

Counsel argued that the names of the two arrested individuals who

provided this information had not been revealed and that the

Presentence Report addendum did not state how the information may

have been corroborated.       The Government called on Agent Unger for

a response, although the record does not show that he was sworn as

a witness in this proceeding.        Unger stated that he did not know

the identity of the Florida informants. However, he stated that he

knew that "they were documented customs informants; and in order



                                     5
for them to be documented informants, they have to be proven

reliable."

     The prosecutor also reminded the court of taped conversations

in which Rebman told the Texas confidential informant that she did

not need to be concerned about getting caught because of how they

had conducted the operation, i.e., the trips to Jamaica, in the

past.    The defense did not present any rebuttal evidence on this

point.     The district court held that the previous trips would be

considered as relevant conduct because "there is a reasonable

likelihood that [evidence of the prior trips was] more reliable

than less [re]liable."           The court also overruled the defense

objection that the prior trips were too remote in time to be

considered relevant conduct.

                                  DISCUSSION

     Robinson contends that the district court erred by basing his

sentence on the assertions that he was involved in prior trips to

Jamaica for marijuana because the supporting data was unreliable

hearsay.      His argument rests on Unger’s lack of personal knowledge

that Charles Scott was a reliable informant, in spite of Unger’s

testimony that Scott implicated Robinson as having gone on the

previous trips.      Robinson also argues that his admission that Chin

had paid him money in Florida, and that the trailer Robinson used

to drive the Wellcraft power boat to the beach house (where the

agents seized it) was identified by Florida authorities as having

been used to transport drugs, did not implicate him in the prior

trips    to   Jamaica.      We    find       that   Robinson’s   arguments   are

meritless.

                                         6
     "When calculating quantities of drugs upon which to base a

sentence, quantities not specified in the indictment, if part of

the same scheme, course of conduct, or plan, may be used to

determine the base offense level." United States v. Rogers, 1 F.3d

341, 345 (5th Cir. 1993). Such a calculation "represents a factual

finding, which must be established by a preponderance of the

evidence."    United States v. Mitchell, 31 F.3d 271, 277 (5th Cir.),

cert. denied, 115 S. Ct. 455, 649 (1994).           This Court "will uphold

the factual findings made by a district court in its determination

of a defendant's relevant conduct for sentencing purposes unless

that [finding] is clearly erroneous."               United States v. Puig-

Infante, 19 F.3d 929, 942 (5th Cir.), cert. denied, 115 S. Ct. 180

(1994).      A factual finding which is plausible in light of the

entire record is not clearly erroneous.          Id.

     For purposes of assessing facts in the sentencing context, we

have sanctioned the use of various materials which do not perfectly

coincide with the rules of evidence but which the district court

may glean sufficient reliability. “Admissibility for trial” is not

the yardstick used to measure whether particular information is

suitable     for   a   sentencing    calculation.      "In   making   factual

determinations, . . . a district court may draw [] inference[s]

from a variety of data, including information in the [Presentence

Report]. . . . The [Presentence Report] generally bears sufficient

indicia of reliability to be considered as evidence by the district

court   in   resolving    disputed    facts   [relative   to   sentencing]."

United States v. Brown, 54 F.3d 234, 242 (5th Cir. 1995) (citation

and quotation marks omitted).         The district court can adopt facts

                                       7
contained in a Presentence Report without further inquiry, provided

that those         facts   had    an   adequate       evidentiary       basis,    and    the

defendant does not present rebuttal evidence.                        Puig-Infante, 19

F.3d at 943; Rogers, 1 F.3d at 345; and United States v. Rodriques

, 897 F.2d 1324, 1327-28 (5th Cir.), cert. Denied , 498 U.S. 857,

111 S. Ct. 158, 112 L. Ed. 2d 124 (1990).                  Furthermore, even "out-

of-court      declarations        by     an    unidentified        informant      may     be

considered where there is good cause for the nondisclosure of his

identity and there is sufficient corroboration by other means."

Rogers, 1 F.3d at 343.

       Robinson relies on United States v. Shacklett, 921 F.2d 580

(5th Cir. 1991), to support his contention that the informants'

statements         concerning      his    earlier       trips      to     Jamaica       were

insufficiently reliable. Shacklett is factually distinguishable in

that   the    Government         conceded      that   it   could    not    confirm       the

probation     officer's      finding      concerning       the    quantity       of   drugs

involved, which this court found to be no more than his "conclusory

statement."        921 F.2d at 584.

       In    Robinson's     case,      the     district    court's       total-quantity

finding      was    supported      both       by   reliable      information      in     the

Presentence Report and by evidence presented at the suppression

hearing, which the district court had reviewed.                         The Presentence

Report stated relevant details of Robinson's three previous trips

to Jamaica to obtain marijuana.                    This information came from the

Florida case agent's reports which led to the federal convictions

of Charles Scott and his son.



                                               8
       Furthermore, Agent Unger testified at the suppression hearing

that   Scott    had     admitted    his    involvement         in   Chin's    Jamaican

marijuana-smuggling operation and that Scott had disclosed the

names of other participants, including Robinson.                    Unger testified

that Scott's reliability as a source of information was shown by

his having cooperated previously with the DEA and Customs.                          Unger

asserted that he had no reason to doubt or disagree with the

information      he   received      from       the   Florida    agents    concerning

Robinson's prior participation in the conspiracy.                     At Robinson's

sentencing     hearing,     Agent      Unger     testified      further      that   this

information      also    was   obtained         from   documented        confidential

informants in Florida, who by necessity must have been proven

reliable.      Robinson was unable to impeach Unger's testimony.

       Further, even if we assumed that the truthfulness of the

confidential informants was questionable, the district court in the

present case was free to rely on their information because of the

enormous amount of detail related in their accounts.                     "Uncertainty

about the veracity of an informant can . . . be compensated for by

detail of the statement or internal consistency of the statement

and surrounding facts."        United States v. Privette, 947 F.2d 1259,

1262 (5th Cir. 1991), cert. denied, 503 U.S. 912, 112 S. Ct. 1279,

117 L. Ed. 2d 505 (1992).           The Presentence Report shows that the

confidential informants described Robinson's prior trips to Jamaica

in detail, stating the dates of the first and third trips, the

routes traveled, the quantities of marijuana involved in each trip,

the names of the vessels involved, and how the marijuana was

transported      to   Chin's     New    York      residence.        Customs     agents

                                           9
corroborated   the    information   concerning   the    first   trip   by

researching records of the Blue Lightning Information Systems.

     The sources which the district court relied on relative to

Robinson's prior trips to Jamaica bear sufficient indicia of

reliability to support the probable accuracy of this information.

Robinson, however, did not present any evidence concerning the

amount of marijuana for which he should be held accountable.

Because Robinson failed to meet his burden of showing that the

relevant Presentence Report data, or Agent Unger's testimony, was

materially untrue, the district court was entitled to credit this

information in determining Robinson's sentence.        See United States

v. Valencia, 44 F.3d 269, 274 (5th Cir. 1995).

                              CONCLUSION

     For the foregoing reasons, the judgment of the district court

is hereby AFFIRMED.




                                    10